
	
		I
		112th CONGRESS
		1st Session
		H. R. 2740
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Costa (for
			 himself, Mr. Denham, and
			 Mr. Cardoza) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to treat
		  certain population census tracts for which information is not available as
		  low-income communities for purposes of the new markets tax
		  credit.
	
	
		1.Certain population census
			 tracts for which information is not available made eligible for new markets tax
			 credit
			(a)In
			 generalSubsection (e) of
			 section 45D of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
				
					(6)Special rule
				for tracts for which information is not availableIn the case of a population census tract
				with respect to which the Secretary determines there is insufficient
				information to determine whether such tract is a low-income community
				(determined without regard to this paragraph), such tract shall be treated as a
				low-income community if—
						(A)such tract is
				adjacent to two or more low-income communities (determined without regard to
				this paragraph), and
						(B)the Secretary
				does not have information indicating that such tract is not a low-income
				community (as so
				determined).
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 investments made after the date of the enactment of this Act.
			
